
	

115 S1316 IS: To amend title 10, United States Code, to provide for a one-year extension of the suicide prevention and resilience program for the National Guard and Reserves. 
U.S. Senate
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1316
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2017
			Mrs. Ernst (for herself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to provide for a one-year extension of the suicide
			 prevention and resilience program for the National Guard and Reserves. 
	
	
 1.One-year extension of suicide prevention and resilience program for the National Guard and ReservesSection 10219(g) of title 10, United States Code, is amended by striking October 1, 2018 and inserting October 1, 2019.  